DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/21 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al. 20150319237 herein Hussain in view of Colgrove 7653699 herein Colgrove
Per claim 1, Hussain discloses: A computer product including a computer readable storage media comprising a plurality of instructions that in response to being executed by a computer system, cause the computer system to: (fig. 1) configure, a virtual controller of one or more storage devices to provide a representation of a storage controller in the computer system (fig. 1 ¶0017-0019; As referred to herein, a PF function is a PCIe function used to configure and manage the single root I/O virtualization (SR-IOV) functionality of the controller such as enabling virtualization and exposing PCIe VFs, wherein a VF function is a lightweight PCIe function that supports SR-IOV and represents a virtualized instance of the controller 102. Each VF shares one or more physical resources on the physical NVMe controller 102; plurality of virtual machines in host 112) assign the virtual storage to a virtual controller; and assign a host to the virtual storage assigned to the virtual controller, wherein the host assigned to the virtual storage is allowed to direct read and write requests to the 15physical namespace of the quantity of physical storage mapped to the virtual storage (fig. 3-4 ¶0032-0033; In the example of FIG. 5, the plurality of virtual NVMe controllers 502 run on the single physical NVMe controller 102 where each of the virtual NVMe controllers 502 is a hardware accelerated software engine emulating the functionalities of an NVMe controller to be accessed by one of the VMs 110 running on the host 112. In some embodiments, the virtual NVMe controllers 502 have a one-to-one correspondence with the VMs 110, wherein each virtual NVMe controller 104 interacts with and allows access from only one of the VMs 110. Each virtual NVMe controller 104 is assigned to and dedicated to support one and only one of the VMs 110 to access its storage devices, wherein any single virtual NVMe controller 104 is not shared across multiple VMs 110).
Hussien discloses a defined virtual namespace to map to a specific storage volume but does not specifically disclose: configure, a virtual storage, via a mapping of a physical namespace of a quantity of physical storage to the virtual storage, the quantity of physical storage included in a plurality of storage devices coupled with the computer system;
However, Colgrove discloses: configure, in the memory device, at least one virtual storage, wherein a virtual 10storage is assigned a quantity of physical storage configured in a plurality of storage devices, wherein the virtual storage maps to a physical namespace comprising the quantity of physical storage to the virtual storage (col. 7 lines 40-61 and 62-67; From the client's point of view, the virtual file system 257 is a single file system and namespace which are served from one server and on which all the traditional file system operations are possible. The namespace is distributed amongst multiple physical file systems 256, possibly on different servers 102. Virtualization software 254 and/or 250 may ensure that this distributed namespace appears as a single connected namespace to clients 106; disclose a virtual storage wherein the virtual storage (virtual file system: 257) is comprised of a physical namespace (plurality physical file system: 256 in the one or more servers). Further, the physical file systems are backed by storage devices wherein the storage devices correspond to the one or more servers).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the teachings of Hussain and Colgrove because Colgroves unified namespace distributed across a plurality of namespaces and physical storages allows for metadata to be distributed and thus distributing and reducing load across devices (col. 6 lines 8-12).
Per claim 2, Hussain discloses: wherein a second virtual controller is configured to provide a second representations of a second controller in the computer system to which a second virtual storage is assigned (¶0017-18; The physical NVMe controller 102 provides both Physical Functions (PFs) and Virtual Functions (VFs) to support the engines running on it, wherein the engines will typically include software instructions that are stored in the storage unit of the physical NVMe controller 102 for practicing one or more processes; NVMe Controller).
Per claim 3, Hussain discloses: wherein one virtual storage is assigned at least two quantities of physical storage in at least one storage device (fig. 3 ¶0026).
Per claim 4, Hussain discloses: configure, a virtual system to provide a representation of a computer system presented to at least one host, wherein the virtual controller and the second virtual controller are assigned to the virtual system (¶0032-0033).
Per claim 5, Hussain discloses: 30indicate at least one host assigned to the virtual system, wherein for a host assigned to the virtual system, assign the host to the virtual storage assigned to the virtual controller or the second virtual storage assigned to the second virtual controller (¶0032-0033).
Claims 9-12 are the system claims corresponding to the computer product claims 1-6 and are rejected under the same reasons set forth in connection with the rejection of claims 1-6.
Claims 15-18 are the method claims corresponding to the computer product claims 1-6 and are rejected under the same reasons set forth in connection with the rejection of claims 1-6.


Applicant's arguments filed 10/1/21 have been fully considered but they are not persuasive.
The applicant argues: First, Colgrove at Col. 7, lines 44-46 states, " a "physical file system"... is a traditional file system in which the entire namespace exists on a single volume" (emphasis added). Colgrove at Col. 7, lines 40-41 states, "a "namespace" refers to an address space in which every address is unique" (emphasis added). Colgrove at Col 7, lines 46-47 states, "a virtual file system" includes a plurality of physical file systems". Therefore, Colgrove describes a map of a virtual file system to separately unique physical address spaces of each physical file system. For example, Colgrove's physical file systems 256 shown in FIG. 4 would have three separately unique physical address spaces for each physical file system, one for file system 0, one for file system 1 and one for file system 2. Thus, Colgrove's map of a virtual file system to separately unique physical address spaces in physical file systems does not describe a physical namespace comprising the quantity of physical storage that is included in a plurality of storage devices as emphasized above for claim 1.
The examiner respectfully disagrees and asserts that the applicant appears to argue that Colgrove does not teach mapping a physical namespace wherein the physical storage corresponding to the namespace comprises a plurality of storage devices. The examiner respectfully disagrees and asserts that Colgrove does disclose a virtual storage wherein the virtual storage (virtual file system: 257) is comprised of a physical namespace (plurality physical file system: 256 in the one or more servers). Further, the physical file systems are backed by storage devices wherein the storage devices correspond to the one or more servers (see col. 6 lines 21-30; The server computer systems 102A and 102B may be connected to a network via a network connection. In one embodiment, the server computer systems 102A and 102B may include operating system and/or server software which is executable by the respective processors out of the respective memories. Using the operating system software and/or server software, the server systems 102A and 102B may "own" or manage data objects (e.g., files) on one or more storage devices 104. In one embodiment, the server systems 102A and 102B may execute file server software to control access to the data they owns.) Col. 7 lines 49-60  From the client's point of view, the virtual file system 257 is a single file system and namespace which are served from one server and on which all the traditional file system operations are possible. The namespace is distributed amongst multiple physical file systems 256, possibly on different servers 102. Virtualization software 254 
The applicant argues: Second, separately unique physical address spaces mapped to a virtual storage could result in overlapping or colliding addresses between Colgrove's separate file systems because Colgrove's addresses are only unique within a namespace that exists on a single volume of a given physical file system. As mentioned above, Colgrove describes a physical file system 256 having three separate physical file systems. Therefore, a unique physical address space in a first physical file system is unique to the first physical file system but would not be unique when compared to a second or third physical file system. A possibility of overlapping or colliding addresses between physical file systems will lead to address conflicts if these three physical file systems were combined into a single volume. Thus, one skilled in the art would not be motivated to combine the teaching of Colgrove with Hussain in order to cure the admitted deficiencies of Hussain. Rather one skilled in the art would be motivated to not use Colgrove as Colgrove's teaching would cause overlapping and/or colliding addresses.
	The examiner respectfully disagrees with the applicants arguments regarding the reason to combine. The examiner asserts that the applicant is arguing elements not claimed or supported by the reference cited. Nowhere in Colgrove does it suggest that the individual file systems would overlap causing a collision of addresses. The applicant is encouraged to specifically cite and show how the combination of reference would fail by creating collision of addresses.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, combining Hussain virtualized namespace map and syste and Colgrove’s unified namespace distributed across a plurality of namespaces and physical storages allows for metadata to be distributed and thus reducing load across devices.



Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

Conclusion
                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138